Exhibit 10

SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT


          THIS AGREEMENT is made as of the 28th day of September, 2001, by and
between VULCAN MATERIALS COMPANY, a New Jersey corporation (the "Company"), and
DONALD M. JAMES (the "Executive").

          WHEREAS, the Executive has been employed by the Company in valuable
executive service to the Company; and

          WHEREAS, the Company desires to reward such past service and to
encourage and reward the continued employment of the Executive with the Company
until his retirement and to promote his devotion to his duties on behalf of the
Company without uncertainty or concern as to his retirement income security or
that of his spouse;

          NOW, THEREFORE, the Company and the Executive hereby enter into this
Supplemental Executive Retirement Agreement as hereinafter provided:


ARTICLE I.
GENERAL


          Section 1.1   Effective Date.     This Agreement shall be effective as
of May 11, 2001 (the "Effective Date").

          Section 1.2   Defined Terms.     The definitions of capitalized terms
used in this Agreement (if not provided where a capitalized term initially
appears) are provided in the last Article hereof.


ARTICLE II.
RETIREMENT BENEFITS


          Section 2.1   Additional Service Credit for Purposes of Calculating
the Retirement Benefit. Anything to the contrary notwithstanding, except as set
forth below with respect to the maximum number of years of Benefit Service under
the Retirement Income Plan, for all purposes under the Retirement Income Plan
and the Supplemental Benefit Plan, the Executive's service with the Company or
its affiliates shall be the sum of (x) and (y):

          (x)     the total number of years and partial years of the Executive's
active employment with the Company or its affiliates during which substantial
services were rendered as an employee, commencing on December 15, 1992 (the date
the Executive was first employed by the Company) and ending on the date the
Executive ceases to perform services as an employee for the Company or its
affiliates; and

          (y)     the number equal to the product of (a) the number of years and
partial years of the Executive's active employment with the Company or its
affiliates as determined in clause (x) above and (b) 1.2;

provided, however, that in no event shall the Executive's "Benefit Service"
under the Retirement Income Plan exceed forty (40) years regardless of his
actual years of service.

          Section 2.2   Termination on or after a Change of Control. Upon a
termination by the Executive entitling him to receive benefits pursuant to
Section 6(a) of the Employment Agreement, the amount payable to the Executive
under Section 6(a)(i)(C) of the Employment Agreement shall be determined as if
the phrase "if the Executive's employment continued for three years after the
Date of Termination" in subclause (a) of such Section 6(a)(i)(C) read "if the
Executive's employment continued for 6.6 years after the Date of Termination,"
in order to give effect to Section 2.1 of this Agreement. Notwithstanding, the
foregoing, in no event shall the Executive's "Benefit Service" under the
Retirement Income Plan exceed forty (40) years regardless of his actual years of
service, nor shall the Executive be entitled to benefits under Section
6(a)(i)(C) of the Employment Agreement that would be duplicative of the benefits
provided hereunder.


ARTICLE III.
ADMINISTRATION


          Section 3.1   General.     Except as otherwise specifically provided
in the Agreement, the Committee shall be responsible for administration of the
Agreement.

          Section 3.2   Administrative Rules.     The Committee may adopt such
rules of procedure as it deems desirable for the conduct of its affairs, except
to the extent that such rules conflict with the provisions of the Agreement.

          Section 3.3   Duties.     The Committee shall have the following
rights, powers and duties:

          (A)     The decision of the Committee in matters within its
jurisdiction shall be final, binding and conclusive upon the Company and upon
any person affected by such decision.

          (B)     The Committee shall have the duty and authority to interpret
and construe the provisions of the Agreement, to decide any question that may
arise regarding the rights of the Executive hereunder and to exercise such
powers as the Committee may deem necessary for the administration of the
Agreement.

          (C)     The Committee shall maintain full and complete records of its
decisions. Its records shall contain all relevant data pertaining to the
Executive and his rights and duties under the Agreement. The Committee shall
maintain a bookkeeping account with respect to payment of any Retirement
Benefit.

          (D)     Notwithstanding any other provision of this Agreement, upon
and after the occurrence of a Change of Control (as defined in the Employment
Agreement) and within the six-month period immediately preceding a Change of
Control, the Committee's authority and powers shall not be used to interpret or
construe the provisions hereof in any way (or to take any other action) that
would adversely affect any right given the Executive by this Agreement.


ARTICLE IV.
MISCELLANEOUS PROVISIONS


          Section 4.1   Amendment and Termination.     This Agreement may be
amended or modified only with the written consent of the parties hereto.

          Section 4.2   No Assignment.     The Executive shall not have the
power to pledge, transfer, assign, anticipate, mortgage or otherwise encumber or
dispose of in advance any interest in amounts payable hereunder of any of the
payments provided for herein, nor shall any interest in amounts payable
hereunder or in any payments be subject to seizure for payments of any debts,
judgments, alimony or separate maintenance, or be reached or transferred by
operation of law in the event of bankruptcy, insolvency or otherwise.

          Section 4.3   Successors and Assigns.     The provisions of the
Agreement are binding upon and inure to the benefit of each Company, its
successors and assigns, and the Executive, his beneficiaries, heirs and legal
representatives.

          Section 4.4   Governing Law.     The Agreement shall be subject to and
construed in accordance with the laws of the State of New Jersey without giving
effect to any conflict or choice of law principles or rules, to the extent not
preempted by the provisions of ERISA.

          Section 4.5   No Guarantee of Employment.     No provisions of this
Agreement, nor any action taken by the Committee or the Company pursuant to this
Agreement, shall give or be construed as giving the Executive any right to be
retained in the employ of the Company, or affect or limit in any way the right
of the Company to terminate the Executive's employment.

          Section 4.6   Severability.     If any provision of the Agreement
shall be held illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining provisions of the Agreement, but the Agreement
shall be construed and enforced as if such illegal or invalid provision had
never been included herein.

          Section 4.7   Notification of Addresses.     The Executive shall file
with the Committee, from time to time, in writing, the post office address of
the Executive and each change of post office address. Any communication,
statement or notice addressed to the last post office address filed with the
Committee (or if no such address was filed with the Committee, then to the last
post office address of the Executive as shown on the Company's records) shall be
binding on the Executive for all purposes of the Agreement and neither the
Committee nor the Company shall be obliged to search for or ascertain the
whereabouts of the Executive.

          Section 4.8   Bonding.     The Committee and all agents and advisors
employed by it shall not be required to be bonded, except as may otherwise be
required by ERISA.

          Section 4.9   Taxes.     The Company shall have the right to withhold
from any cash or other amounts due or to become due from the Company to the
Executive (including by reducing the amount of any Retirement Benefit payable in
the future) the amount of any federal, state and local taxes required to be
withheld or otherwise deducted and paid by the Company with respect to the
vesting or payment of any Retirement Benefit hereunder.

          Section 4.10   No Funding.     This Agreement is intended primarily to
provide deferred compensation benefits to a select member of management and
highly compensated employee within the meaning of Section 201, 301 and 401 of
ERISA. There shall be no funding of the benefit amounts to be paid pursuant to
this Agreement. The Agreement shall not confer upon the Executive (or
beneficiary or any other person) any security interest or any other right, title
or interest of any kind in or to any property of the Company. The Agreement
shall constitute merely the unsecured promise of the Company to make the benefit
payments provided for herein. Notwithstanding the foregoing provisions of this
Section 4.10, the Company, in its discretion, may establish a trust to pay the
benefit amounts hereunder, which trust shall be subject to the claims of the
Company's general creditors in the event of the Company's bankruptcy or
insolvency. If such a trust is established, the Company shall remain responsible
for the payment of any benefit amounts provided hereunder that are not paid in
accordance with the provisions hereof by such trust.


ARTICLE V.
DEFINITIONS AND USAGE


          Section 5.1   Definitions.     Wherever used in the Agreement, the
following words and phrases shall have the meaning set forth below, unless the
context plainly requires a different meaning:

          "Agreement" means this Supplemental Executive Retirement Agreement, as
set forth herein and as amended from time to time.

          "Board" means the Board of Directors of the Company.

          "Committee" shall mean the Compensation Committee of the Board , as
such Committee is established and comprised in accordance with the Supplemental
Benefit Plan.

          "Company" means Vulcan Materials Company, a New Jersey corporation,
and any successor to its business and/or assets that assumes and agrees to
perform this Agreement by operation of law, or otherwise.

          "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time. Any reference to a particular ERISA section shall
include any provision that modifies, replaces, or supersedes it.

          "Employment Agreement" means the Employment Agreement between the
Company and the Executive, dated as of February 10, 2000, as it may be amended
from time to time.

          "Executive" means Donald M. James.

          "Retirement Benefit" means the benefits payable to the Executive under
the Retirement Income Plan and the Supplemental Benefit Plan, after giving
effect to Section 2.1 of this Agreement.

          "Retirement Income Plan" means the Retirement Income Plan for Salaried
Employees of Vulcan Materials Company, as amended from time to time, or any
successor plan.

          "Supplemental Benefit Plan" means the Vulcan Materials Company
Unfunded Supplemental Benefit Plan for Salaried Employees, as amended from time
to time, or any successor plan.

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
the day and year first above written.


 

VULCAN MATERIALS COMPANY


By:                                        
      Chairman of the Compensation Committee

                                        
                 Donald M. James
